Judgments reversed on the law and a new trial granted, costs to appellants to abide the event, upon the ground that it was error for the court to have directed a verdict. The proof shows that plaintiffs signed a general release for $100, a sum inadequate for the damages sustained by them, upon defendant’s representation that the husband would be returned to his employment with defendant. He was re-employed at a reduced salary and about three months thereafter discharged without cause. There was a question of fact for the jury: Did defendant really intend to re-employ the husband or did it merely intend to use re-employment as a cloak or cover of a design to procure the release, and to discharge the husband as soon as it might seem that the discharge was not a part of a plan to procure the release? Lazansky, P. J., Young, Kapper and Hagarty, JJ., concur; Davis, J., concurs on the ground stated and on the further ground that the release was obtained by what amounts to legal duress, when the representative of defendant required the plaintiffs to sign the release, threatening them with the loss of the husband’s employment if they did not sign on the terms offered; and that the sum paid them is obviously inadequate, being obtained through overreaching and unconscionable conduct on the part of the defendant through its representative — although the latter question may not have been specifically raised on the trial. The interests of justice require reversal.